O L S H A N PARK AVENUE TOWER●65 EAST 55TH STREET ●NEW YORK, NEW YORK 10022 TELEPHONE: 212.451.2300● FACSIMILE: 212.451.2222 EMAIL: AFREEDMAN@OLSHANLAW.COM DIRECT DIAL: 212-451-2260 August 21, 2013 BY EDGAR Lisa Kohl United States Securities and Exchange Commission Division of Corporation Finance Mail Stop 3628, treet, N.E. Washington, D.C. 20549 Re: Office Depot, Inc. Dear Ms. Kohl: Pursuant to the Settlement Agreement entered into between Office Depot, Inc. (the “Company”) and Starboard Value LP, including certain of its affiliates (collectively, “Starboard”), on August 20, 2013, we are hereby notifying the Staff that Starboard has terminated its proxy solicitation in connection with the Company’s 2013 annual meeting of shareholders. Please do not hesitate to contact me should you have any questions. Very truly yours, /s/ Andrew Freedman Andrew Freedman O L S H A N F R O M E W O L O S K Y L L P WWW.OLSHANLAW.COM
